Title: From Thomas Jefferson to Alexander J. Dallas, 27 August 1808
From: Jefferson, Thomas
To: Dallas, Alexander J.


                  
                     Sir 
                     
                     Monticello Aug. 27. 08.
                  
                  I was applied to some time the last year to give a pardon to the persons (the Lowries) who are the subjects of the inclosed letter & petition. but the facts then stated, & the short imprisonment they had then suffered did not justify it in my judgment. in consequence however of further information, & of the longer term of their confinement, I now think it my duty to pardon them. a copy of the judgment under which they are confined being necessary to prepare the pardon, I ask the favor of you to have me furnished with a copy with as little delay as practicable. any necessary expence will be a proper article of charge & reimbursement for the department of State. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. be so good as to return me the inclosed papers.
                  
               